                      Case 19-00279       Doc 6       Filed 08/23/19   Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                   BALTIMORE DIVISION
IN RE:                                   *
ERNEST L. MYLES                                   *       Case No. 19-15368-RAG

          Debtor(s)                               *       (Chapter 13)

*         *       *       * *    *       *
                            *
MARYLAND DEPARTMENT OF LABOR
                            *
    Plaintiff
                            *
    v.                                                    Adversary
                            *                             Proceeding No. 19-279
ERNEST L. MYLES
                            *
    Defendant
*   *       *   * *     *   *                             *      *       *      *       *   *

                       REQUEST FOR ENTRY OF DEFAULT BY CLERK

          Plaintiff Maryland Department of Labor,1 (“DOL”, formerly known as DLLR) by its

undersigned attorney, Orbie R. Shively, pursuant to Federal Rule of Civil Procedure 55

and Federal Rule of Bankruptcy Procedure 7055, hereby requests that the Clerk enter a

DEFAULT against Defendant Ernest L. Myles (“Defendant”) in the above-captioned

adversary proceeding, and for reasons states:

          1. On July 23, 2019, the Clerk issued a Summons and Notice of Pre-Trial

Conference (Pl. 3). On the next day, July 9, 2019, Defendant was served by first class

mail, postage prepaid with a copy of the Summons and Notice of Pre-Trial Conference

and a copy of the Complaint To Determine Dischargeability of Debt. See Affidavit of

Summons Service (Pl. 4).



1
    DLLR changed its name to the Maryland Department of Labor effective July 1, 2019.
                 Case 19-00279     Doc 6     Filed 08/23/19   Page 2 of 3



      2. Pursuant to Federal Rule of Civil Procedure 55, Federal Rule of Bankruptcy

Procedure 7055 and the terms of the Summons and Notice of Pre-Trial Conference,

Defendant was required to file an answer or other responsive pleading within thirty (30)

days of the issuance of the summons, by August 22, 2019.

      3. More than thirty (30) days have elapsed since the date on which the Summons

and Notice of Pre-Trial Conference was issued and Defendant was promptly served

with said Summons and a copy of the Complaint To Determine Dischargeability of Debt.

As of the date of this request, Defendant has failed to file an answer or otherwise

responsively plead.

      4. Accordingly, an entry of default against Defendant is appropriate pursuant to

Federal Rule of Civil Procedure 55 and Federal Rule of Bankruptcy Procedure 7055.

      I solemnly swear and affirm under the penalties of perjury that the contents

of the foregoing Request For Entry of Default By Clerk are true and correct.




Dated: August 23, 2019                     /s/ Orbie R. Shively
                                           Orbie R. Shively (Fed. Bar No. 04461)
                                           Maryland Department of Labor
                                           1100 North Eutaw Street, Rm. 522
                                           Baltimore, MD 21201
                                           (Ph.) (410) 767-4366/Fx. (410) 333-5059
                                           orbie.shively@maryland.gov



                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this _23rd day of August, 2019 a copy of the

foregoing Request For Entry of Default By Clerk was mailed first class, postage prepaid

to:
               Case 19-00279   Doc 6     Filed 08/23/19   Page 3 of 3



Ernest L. Myles                        Jeffrey P. Nesson, Esq.
316 Tollgate Road                      11421 Reisterstown Road
Owings Mills, MD 21117                 Owings Mills, MD 21117

U.S. Trustee
Garmatz Federal Courthouse
101 W. Lombard St., Rm. 2625
Baltimore, MD 21201



                                       /s/ Orbie R. Shively
                                       Orbie R. Shively
